FILED
                             NOT FOR PUBLICATION                              AUG 2 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAKHVIR SINGH,                                    No. 08-73005

               Petitioner,                        Agency No. A096-148-660

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2011 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Lakhvir Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order summarily affirming an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence adverse credibility findings.

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). We deny the petition for

review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on Singh’s shifting testimony regarding why he did not obtain a letter from

the village doctor. See Singh-Kaur v. INS, 183 F.3d 1147, 1151-52 (9th Cir. 1999)

(inconsistencies in petitioner’s testimony supported the adverse credibility

determination); Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th Cir. 2005)

(inconsistencies deprived claim of requisite “ring of truth”). We decline to reach

Singh’s unexhausted claim that he is eligible for humanitarian asylum. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). In the absence of credible

testimony, Singh’s asylum and withholding of removal claims fail. See Farah, 348

F.3d at 1156.

      Substantial evidence also supports the IJ’s denial of CAT relief, because

Singh failed to establish it is more likely than not that he will be tortured if

returned to India. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                            2                                      08-73005